           1
                       coURTIT1    STATES DISTRICT COURT
 cLE                   TEY    WESTERN DISTRICT OF TEXAS
                                  EL PASO DWISION

                                                       §
BRANDON CALLIER,                                       §
                                                       §
                               P1aintifl,              §
                                                       §
               v.                                      §
                                                       §
CELTIC MARKETING LLC                                   §      Case # 3:20-CV-00106-FM
                                                       §
                                                       §
                               Defendants.             §
                                                       §



                       JUDGMENT FOR SUM CERTAIN BY DEFAULT
       Defendant CELTIC MARKETING, LLC was served with the Summons and Complaint
in this action on or about December 1,2020 and the time for defendants to appear, answer or
move against the Complaint has expired without an appearance by defendant; accordingly,
pursuant to Rule 55(bXl) of the Federal Rules of Civil Procedure, it is hereby

       ADJUDGED that the plaintiff, BRANDON CALLIER, recover from the defendant the
sum of $21,000.00, the amount claimed plus $0.00, amounting in all to $21,000.00, plus interest
on the judgment at the legal rate until the judgment is satisfied, and that the plaintiff have
execution therefore.



                                                                   )hi  Jeannette J. Clack
                                                                                                  ('>
                                                                          Clerk of Court
                                                                   United States District Court


JUDGMENT ENTERED THIS      DAY OF
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
                                  /
                                                   /
                                                   LJt              2021.


EL PASO DIVISION
